Title: From Thomas Jefferson to Thomas Mann Randolph, 14 July 1794
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Monticello July. 14. 1794.

It is possible that in the course of the voyages you are about to undertake for your health, you may sometimes be disappointed in the remittances provided to be made to you or your expences may exceed them. If therefore in any such event you should find it necessary to apply to other resources for money, and the addition of my name to your own would facilitate your obtaining it, I pray you to make use of it freely, as I freely add my responsibility to your own for any sums which may be furnished you during your absence. With the greatest concern for your health, and with the best affections I am Dear Sir Your’s sincerely

Th: Jefferson

